DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 6, claim limitation “image sensing unit, configured to receive…” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claims 2-5 and 7-10 are rejected for their dependence on claims 1 and 6, because they do not contain additional language that would overcome the indefiniteness issue recited with regard to those claims.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts taught therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently teaches the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cusack et al. (US 20080129844) (hereinafter Cusack) in view of Snyder (US 20190313020) (hereinafter Snyder).
Regarding claim 1, Cusack teaches An image processing device, comprising: 
an image sensing module including a lens, an image sensing unit and an image processing unit (see Cusack paragraphs 56-59 regarding lens, sensor, and processor); 
wherein the lens is configured to receive light, the image sensing unit is configured to receive the light through the lens to generate a raw image (see Cusack paragraphs 56-59 regarding lens, sensor, and processor and generation of raw image and consideration of adjustment parameters);
the image processing unit obtains an interested region according to a predetermined algorithm and generates a second image from the raw image or the first image according to the interested region (see Cusack paragraph 90 regarding detection of ROI and zooming in to target to fill it, which is broadly, the generation of a second image according to ROI).
However, Cusack does not explicitly teach raw image processing as needed for the limitations of claim 1. 
Snyder, in a similar field of endeavor, teaches wherein the image processing unit processes the raw image to generate a first image (see Snyder paragraph 111 regarding adjustment of parameters of raw image for exposure time of image sensors);.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Cusack to include the teaching of Snyder by incorporating the exposure brightness correction processing of Snyder into the brightness parameter correction of Cusack. One of ordinary skill would recognize that both Cusack and Snyder are analogous in the field of detection and tracking ROIs in an image. 
One would be motivated to combine these teachings in order to provide teachings relevant within the field of tracking ROIs in an image by camera (see Snyder paragraph 2). 
Regarding claim 2, the combination of Cusack and Snyder teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cusack and Snyder teaches wherein the lens is a wide-angle lens (see Snyder paragraph 57 regarding wide angle lens), 
the first image is a wide-angle image (see Cusack paragraph 37 regarding initial wide angle coverage); 
the second image is a zoom-in image; the wide-angle image is generated at a first frame rate; the zoom-in image is generated at a second frame rate; the first frame rate is smaller than the second frame rate (see Cusack paragraph 90 regarding detection of ROI and 
One would be motivated to combine these teachings in order to provide teachings relevant within the field of tracking ROIs in an image by camera (see Snyder paragraph 2). 
Regarding claim 3, the combination of Cusack and Snyder teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cusack and Snyder teaches wherein when the predetermined algorithm is set to a moving velocity range, and a moving velocity of an interested object is within the moving velocity range, the interested region is obtained by a location information of the interested object (see Cusack paragraph 10-11 regarding moving object detection and ROI history position and velocity, which would constitute a moving velocity range); 
when the predetermined algorithm is set to an object size range, and a size of an interested object is within the object size range, the interested region is obtained by the location information of the interested object (see Cusack paragraph 10-11 regarding moving object detection by video analytics and ROI history position and velocity, which obviously includes classification and identification of objects. Classification and detection of size would be an obvious consideration of detection.); 
when the predetermined algorithm is set to a moving direction range, and a moving direction of an interested object is within the moving direction range, the interested region is obtained by the location information of the interested object (see Cusack paragraph 10-11 regarding moving object detection and ROI history position and velocity, which would constitute a moving direction range); 
when the predetermined algorithm is set to a range of a predetermined category, and an interested object belongs to the range of the predetermined category, the interested region is obtained by the location information of the interested object (see Cusack paragraph 10-11 regarding moving object detection by video analytics and ROI history position and velocity, which obviously includes classification and identification of object category).; 
when the predetermined algorithm is set to an object tracking algorithm, motion vectors of a plurality of blocks are obtained from the first image (see Cusack paragraph 10-11 regarding moving object detection and ROI history position and velocity prediction, broadly, motion vectors), 
wherein the blocks of which has a motion vector belonging to a range of a same direction can be grouped (see Cusack paragraph 10-11 regarding moving object detection and ROI history position and velocity prediction, broadly, motion vectors of a moving object constituting the blocks of the moving object), and 
when a region size of a region connected by the grouped blocks is within a range, a location and a size of an interested object is obtained as the interested region (see Cusack paragraph 10-11 regarding moving object detection and ROI history position and velocity prediction, broadly, motion vectors of a moving object constituting the blocks of the moving object leading to detection and pinpointing of an ROI).
Regarding claim 4, the combination of Cusack and Snyder teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cusack and Snyder teaches wherein the image sensing module further comprises: a moving module including a movable tripod head and a controller (see Snyder paragraph 2 regarding mounting camera on rotatable head relative to tripod with controller); 
wherein the controller is configured to receive information of the interested region; wherein the controller controls the movable tripod head to moves or turns the lens and the image sensing unit according to the information of the interested region (see Snyder paragraph 5 regarding tracking object by rotating camera housing towards object).
One would be motivated to combine these teachings in order to provide teachings relevant within the field of tracking ROIs in an image by camera (see Snyder paragraph 2). 
Regarding claim 5, the combination of Cusack and Snyder teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cusack and Snyder teaches further comprising: 
a movable illuminating module including an illuminating unit and a moving module having a movable tripod head and a controller (see Snyder paragraph 2 regarding mounting camera on rotatable head relative to tripod with controller and paragraph 66 regarding illumination devices); 
wherein the controller is configured to receive the information of the interested region; wherein the controller controls the movable tripod head to moves or turns the lens and the illuminating unit according to the information of the interested region (see Snyder paragraph 5 regarding tracking object by rotating camera housing towards object).
One would be motivated to combine these teachings in order to provide teachings relevant within the field of tracking ROIs in an image by camera (see Snyder paragraph 2). 
Regarding claim 6, Cusack teaches An image processing device, comprising: 
a lens, configured to receive light; an image sensing unit, configured to receive the light through the lens to respectively generate a first raw image and a second raw image according to a first exposure time and a second exposure time; and an image processing unit (see Cusack paragraphs 56-59 regarding lens, sensor [that image would be captured with exposure times is obvious], and processor, paragraph 90 regarding detection of ROI and zooming in to target to fill it, which is broadly, the generation of a second image according to ROI);
the image processing unit obtains an interested region according to a predetermined algorithm, the image processing unit generates a second image from the second raw image according to the interested region (see Cusack paragraph 90 regarding detection of ROI and zooming in to target to fill it, which is broadly, the generation of a second image according to ROI), 
the image processing unit adjusts the second exposure time according to a brightness distribution value of a second predetermined region of the interested region of the second raw image (see Cusack paragraph 63 regarding optimization of ROI based on brightness parameter. Adjustment of exposure in response to brightness is obvious, and further, Snyder teaches exposure correction).
However, Cusack does not explicitly teach raw image processing as needed for the limitations of claim 6. 
Snyder, in a similar field of endeavor, teaches wherein the image processing unit processes the first raw image to generate a first image, the image processing unit adjusts the first exposure time according to a brightness distribution value of a first predetermined region of the first raw image (see Snyder paragraph 111 regarding adjustment of parameters of raw image for exposure time of image sensors. Adjusting exposure according to brightness 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Cusack to include the teaching of Snyder by incorporating the exposure brightness correction processing of Snyder into the brightness parameter correction of Cusack. One of ordinary skill would recognize that both Cusack and Snyder are analogous in the field of detection and tracking ROIs in an image. 
One would be motivated to combine these teachings in order to provide teachings relevant within the field of tracking ROIs in an image by camera (see Snyder paragraph 2). 
Dependent claims 7-10 are analogous in scope to claims 2-5, and are rejected according to the same reasoning.
Regarding claim 11, Cusack teaches An image processing method, comprising: 
generating a raw image by a lens and an image sensing unit (see Cusack paragraphs 56-59 regarding lens, sensor, and processor);
obtaining an interested region of the raw image or the first image by the image processing unit according to a predetermined algorithm; and generating a second image from the raw image by the image processing unit according to the interested region (see Cusack paragraph 90 regarding detection of ROI and zooming in to target to fill it, which is broadly, the generation of a second image according to ROI).
However, Cusack does not explicitly teach raw image processing as needed for the limitations of claim 11. 
processing the raw image to generate a first image by an image processing unit (see Snyder paragraph 111 regarding adjustment of parameters of raw image for exposure time of image sensors).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Cusack to include the teaching of Snyder by incorporating the exposure brightness correction processing of Snyder into the brightness parameter correction of Cusack. One of ordinary skill would recognize that both Cusack and Snyder are analogous in the field of detection and tracking ROIs in an image. 
One would be motivated to combine these teachings in order to provide teachings relevant within the field of tracking ROIs in an image by camera (see Snyder paragraph 2). 
Dependent claims 12-15 are analogous in scope to claims 2-5, and are rejected according to the same reasoning.
Regarding claim 16, Cusack teaches An image processing method, comprising: 
respectively generating a first raw image and a second raw image by a lens and an image sensing unit according to a first exposure time and a second exposure time (see Cusack paragraphs 56-59 regarding lens, sensor [that image would be captured with exposure times is obvious]);
obtaining an interested region of the second raw image by the image processing unit according to a predetermined algorithm; and generating a second image from the second raw image by the image processing unit according to the interested region (see Cusack paragraph 90 regarding detection of ROI and zooming in to target to fill it, which is broadly, the generation of a second image according to ROI); 
the image processing unit adjusts the second exposure time according to a brightness distribution value of a second predetermined region of the interested region of the second raw image (see Cusack paragraph 63 regarding optimization of ROI based on brightness parameter. Adjustment of exposure in response to brightness is obvious, and further, Snyder teaches exposure correction).
However, Cusack does not explicitly teach raw image processing as needed for the limitations of claim 16. 
Snyder, in a similar field of endeavor, teaches processing the first raw image to generate a first image by an image processing unit (see Snyder paragraph 111 regarding adjustment of parameters of raw image for exposure time of image sensors); 
wherein the image processing unit adjusts the first exposure time according to a brightness distribution value of a first predetermined region of the first raw image (see Snyder paragraph 111 regarding adjustment of parameters of raw image for exposure time of image sensors. Adjusting exposure according to brightness distribution is obvious, and further, Cusack teaches brightness as a parameter known in raw images).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Cusack to include the teaching of Snyder by incorporating the exposure brightness correction processing of Snyder into the brightness parameter correction of Cusack. One of ordinary skill would recognize that both Cusack and Snyder are analogous in the field of detection and tracking ROIs in an image. 
One would be motivated to combine these teachings in order to provide teachings relevant within the field of tracking ROIs in an image by camera (see Snyder paragraph 2). 
Dependent claims 17-20 are analogous in scope to claims 2-5, and are rejected according to the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483